Citation Nr: 0902180	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  02-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1973 to 
August 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2004 and April 2006, the Board remanded the issues for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. In a rating decision, dated in June 1978, the RO denied 
service connection for a low back disability.  

2. The additional evidence presented since the rating 
decision in June 1978, denying service connection for a low 
back disability, is redundant or cumulative of evidence 
previously considered and does not bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3. In a rating decision, dated in June 1978, the RO denied 
service connection for hypertension.  

4. The additional evidence presented since the rating 
decision in June 1978, denying service connection for 
hypertension, is redundant or cumulative of evidence 
previously considered and does not bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The rating decision in June 1978, denying service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a low back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3. The rating decision in June 1978, denying service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(c) (West 2002).

4. New and material evidence has not been presented to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in April 2007, and in September 
2007.  The notice included the type of evidence to reopen the 
claims of service connection, namely, new and material 
evidence, pertaining to the reason the claims were previously 
denied, as well as the type of evidence needed to 
substantiate the underlying claims of service connection for 
a low back disability and hypertension.  The veteran was 
notified of the evidence necessary to substantiate the 
underlying claims of service connection, namely, evidence of 
a current disability; evidence of an injury or disease in 
service or an event in service, causing or aggravating injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for disability ratings and effective 
date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence) and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent that the VCAA notice letter did not provide the 
criteria for new and material evidence under 38 C.F.R. 
§ 3.156 prior to August 29, 2001, the content error was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as after the veteran was notified in the statement 
of the case of the older criteria for new and material 
evidence he had the opportunity to submit additional argument 
and evidence.  As the content timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the content error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007). 

To the extent that the VCAA notice pertaining to the 
disability ratings and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and that is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  
In May 2005, Beale Air Force Base indicated that the 
veteran's medical records were unavailable.  In May 2006, the 
National Personnel Records Center (NPRC) confirmed that the 
veteran's service treatment records were mailed to the RO.  
In September 2007, the Randolph Air Force Based noted that 
the veteran's service records were sent to the NPRC.  Thus, 
the file shows that all available service treatment records 
were sent to the RO and are included in the claims folder.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

New and Material Evidence Claim

In June 1978, the Board denied service connection for a low 
back disability and hypertension based on lack of post-
service evidence of a low back disability and hypertension.  
The evidence at the time of the Board decision in June 1978 
is summarized as follows.  

Service treatment records, dated in April 1975, May 1975, 
March 1976 show low back pain and low back strain.  Service 
treatment records show the veteran's blood pressure 
essentially ranged from 128/70 to 150/112.  In May 1977 and 
June 1977, he had assessments of possible labile hypertension 
and hypertension.  On VA examination in April 1978, back pain 
was shown by history only and he had history of labile blood 
pressure without current hypertension.  

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108.

The veteran submitted the current application to reopen the 
claim of service connection for low back disability and 
hypertension in November 1999.  

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Application to Reopen

Additional Evidence

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) The veteran's statements, dated in November 1999 
and on his Form 9 Appeal in December 2002, indicated that he 
was treated for low back problems and hypertension in 
service.  This evidence is not new and material as it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, the documentation of low back 
pain and hypertension in service, which was previously 
considered in the RO rating decision in June 1978.  

Exhibit (2) A letter dated in June 2000, from the veteran's 
private doctor who had been treating the veteran since March 
1996 for low back pain and hypertension.  The doctor noted 
the veteran reported treatment for these disabilities since 
service, and that medical records indicating similar 
treatment were received from another medical doctor.  This 
evidence does not  show a causal relationship between the 
veteran's low back disability and service, and hypertension 
and service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
under 38 C.F.R. § 3.156.  To the extent the examiner is 
reporting the veteran's statements relating his low back 
disability and hypertension to service, this account is 
merely a lay assertion of medical causation, not capable of 
lay observation, which cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  And therefore, the evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

As the additional evidence is not new and material, the 
claims of service connection for a low back disability and 
hypertension are not reopened.

Because the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
low back disability is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
hypertension is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


